 1

 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8
     RENEE C. MENDOZA,                                  Case No. 1:19-cv-01156-DAD-SKO
 9
                        Plaintiff,                      ORDER GRANTING PLAINTIFF’S
10           v.                                         APPLICATION TO PROCEED IN
                                                        FORMA PAUPERIS
11   MACY’S INC.,
                                                        (Doc. 2)
12                      Defendant.                  /

13

14
                                                 ORDER
15

16        Plaintiff Renee C. Mendoza, proceeding pro se, filed a complaint on August 23, 2019, along

17 with an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Docs. 1, 2.) As

18 Plaintiff has made the showing required by § 1915, the request to proceed in forma pauperis shall

19 be granted.

20        As to the status of her complaint, Plaintiff is advised that pursuant to 28 U.S.C. § 1915(e)(2),

21 the Court must conduct an initial review of every pro se complaint proceeding in forma pauperis

22 to determine whether it is legally sufficient under the applicable pleading standards. The Court

23 must dismiss a complaint, or portion thereof, if the Court determines that the complaint is legally

24 frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

25 relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). If the Court

26 determines that the complaint fails to state a claim, leave to amend may be granted to the extent
27 that the deficiencies in the complaint can be cured by amendment. Plaintiff’s Complaint will be

28 screened in due course.
 1          If appropriate after the case has been screened, the Clerk of Court will provide Plaintiff with
 2 the requisite forms and instructions to request the assistance of the United States Marshal in serving

 3 Defendants pursuant to Federal Rule of Civil Procedure 4.

 4          Based on the forgoing and good cause appearing, IT IS HEREBY ORDERED that Plaintiff's
 5 application to proceed in forma pauperis (Doc. 2) is GRANTED.

 6
     IT IS SO ORDERED.
 7

 8 Dated:     September 2, 2019                                   /s/   Sheila K. Oberto              .
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
